Citation Nr: 1538624	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  08-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral pes planus.
 
2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder.
 
3. Entitlement to service connection for a low back disorder.
 
4. Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
5. Entitlement to service connection for a bilateral toe disorders.
 
6. Entitlement to service connection for sleep apnea.
 
7. Entitlement to service connection for a right thigh disorder.
 
8. Entitlement to service connection for erectile dysfunction.

9. Entitlement to service connection for a claimed left hand disorder.
 
10. Entitlement to an initial compensable rating for allergic rhinitis.
 
11. Entitlement to an initial compensable rating for hypertension.
 
12. Entitlement to an initial rating in excess of 20 percent for left shoulder acromioclavicular joint degenerative arthritis prior to May 20, 2013, and in excess of 30 percent thereafter.
 
13. Entitlement to an increased rating for bronchitis, currently evaluated as 30 percent disabling.
 
14. Entitlement to a total disability evaluation based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Christopher Loiacono, Agent
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 


INTRODUCTION
 
The Veteran had active duty service from August 1981 to August 1984 and from January 1986 to January 1994.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Winston-Salem, North Carolina, San Juan, Puerto Rico and St. Louis, Missouri Regional Offices (RO).  The RO in Winston-Salem, North Carolina forwarded the appeal to the Board.
 
In October 2014, the Veteran testified at a Travel Board hearing before the undersigned. A transcript of the hearing is of record.
 
The Board has considered the holding in Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009); however, while the record shows diagnoses of acquired psychiatric disorders other than PTSD, in this instance, the Veteran has specifically expressed an intent to appeal only PTSD.  Although he initially claimed entitlement to service connection for both PTSD and depression and a July 2010 rating decision denied both issues separately, in an October 2010 notice of disagreement, he appealed only PTSD. Moreover, subsequent correspondence addressed only PTSD, and at the Travel Board hearing, the representative identified only PTSD as being on appeal.
 
The issue of entitlement to service connection for left arm radiculopathy secondary left shoulder arthritis has been raised by the record in the October 2014 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).
 
In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.
 
The issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral pes planus, and entitlement to service connection for bilateral pes planus, a low back disorder, post-traumatic stress disorder, bilateral toe disorders, sleep apnea, a right thigh disorder, erectile dysfunction, and entitlement to a total disability evaluation based on individual unemployability are addressed in the REMAND portion of the decision below and are
REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1. Evidence added to the record since the unappealed June 1994 rating decision declining to reopen a claim of entitlement to service connection for a low back disorder is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.
 
2. At the October 2014 hearing the Veteran withdrew the issues of entitlement to increased ratings for bronchitis and left shoulder acromioclavicular joint arthritis.
 
3. There is no evidence of record showing that the claimant currently has a left hand disability due to service or a service-connected disability.
 
4. Symptoms of allergic rhinitis claimed as nasal congestion have approximated three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting but have not more nearly approximated three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or allergic rhinitis with nasal polyps.
 
5. The Veteran's hypertension has not been manifested by a diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, and there is no evidence that the appellant's hypertension has been manifested by a diastolic blood pressure of 100 or greater with a need for antihypertensive medication for blood pressure control.
 
 
CONCLUSIONS OF LAW
 
1. New and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
2. The criteria for withdrawal of the Veteran's substantive appeal on the claims of entitlement to increased ratings for bronchitis and left shoulder acromioclavicular joint arthritis have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
 
3. A left hand disability was not incurred or aggravated during either period of the Veteran's active duty service and is not secondary to any service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).
 
4. The criteria for an initial rating of 10 percent, but no higher, for allergic rhinitis claimed as nasal congestion have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.20, 4.97, Diagnostic Codes 6510-6514, 6522 (2015).
 
5. The criteria for an initial compensable rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.104, Diagnostic Code 7101 (2015).
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Withdrawal
 
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).
 
In the present case, at the October 2014 hearing before the undersigned, the Veteran withdrew from consideration the issues of entitlement to increased ratings for bronchitis and left shoulder acromioclavicular joint arthritis. As the Veteran has withdrawn his appeal regarding these issues, there remain no allegations of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed.
 
II. New and Material Evidence
 
Entitlement to service connection for a low back disorder was denied in a June 1994 rating decision. Thereafter the appellant did not perfect a timely appeal or submit new and material evidence within one year of being notified of that rating decision. As such, the June 1994 rating decision is final. 38 U.S.C.A. § 7105.
 
After reviewing the evidence of record available at the time of the June 1994 rating decision which denied entitlement to service connection for a low back disorder, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim. In this regard, at the time of the June 1994 rating decision the Veteran had not been diagnosed with a current low back disorder; however, a March 2005 treatment record for the Center for Scoliosis and Spinal Surgery includes an impression of a mildly bulging disk at L4-L5 and lumbar degenerative disk disease. Accordingly, the claim is reopened. 38 C.F.R. § 3.156(a).
 

III. Duties to Notify and Assist
 
As to the claims regarding allergic rhinitis and hypertension, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). As to the left hand claim, in April 2011, VA notified the Veteran of the information and evidence needed to substantiate the claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. The requirements of 38 U.S.C.A. §§ 5103 and 5103A have otherwise been met. There is no issue as to providing an appropriate application form or completeness of the application.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
As to the claimed left hand disorder, as discussed in further detail below, at a June 2011 VA contract examination, the appellant stated that he experiences painful left hand flare-ups approximately three times per week and lasting about five hours each time. While it appears that the examination did not take place during a flare-up, given the highly variable pattern of flare-ups, attempting to schedule him for another examination during a flare-up would be impractical.  See Voerth v. West, 13 Vet. App. 117 (1999).
 
As to hypertension, although the appellant reported at the October 2014 hearing that he believed that his blood pressure "could be worse" than the readings at the most recent June 2011 VA contract examination, he has submitted no evidence supporting such an assertion.  Indeed, as discussed in further detail below, after June 2011, there was a rather marked decrease in the appellant's blood pressure readings. The mere possibility that his hypertension "could be worse," without more, is an insufficient basis to remand for another examination.
 
As discussed below in the remand, a number of treatment records are outstanding; however, all relevant evidence needed to adjudicate the claims involving a left hand disability, allergic rhinitis and hypertension is of record.
 
At the October 2014 Board hearing, testimony was elicited by the representative and the Veterans Law Judge regarding the Veteran's symptomatology during and since service; thus the material issues on appeal were fully developed. 38 C.F.R. § 3.103(c)(2) (2015).
 
IV. Service Connection
 
The Veteran claims entitlement to service connection for a left hand disability. Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
Here, service treatment records for both periods of service are negative for any evidence of a left hand injury or disorder.
 
In February 2011, the Veteran submitted a claim of entitlement to service connection for a left hand disability.
 
In June 2011, he was provided with a VA contract examination.  The appellant reported that he began experiencing difficulty grasping and extending his fingers sometime around 2010, i.e., six years after separation from active duty but was unsure if his symptoms had ever been formally diagnosed. He reported experiencing pain, weakness, locking, stiffness and numbness and noted that he experienced flare-ups as often as three times per week and lasting about five hours each time. The Veteran denied ever receiving any treatment, to include medication, surgery or hospitalization. Physical examination of the left hand was negative for any skin disorder or edema. There was no decrease in strength, dexterity or deformity of the digits and there was no limitation of motion in the left hand or fingers or objective evidence of pain, to include after repetitions. Based on the above, the examiner opined that there was no diagnosis of any left hand disorder because there was no pathology upon which to render a diagnosis.
 
Post-service treatment records are negative for any diagnosed left hand disorder.
 
At the October 2014 hearing, the Veteran described the claimed left hand disorder as a symptom of his left shoulder rather than as an independent disability.
 
The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997). To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past. Gilpin v. West, 155 F. 3d 1353   (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the Veteran submitted a claim in February 2011 but there is no evidence of any diagnosed left hand disability at that time or during the pendency of the claim.
 
The Board has considered the Veteran's lay statements; however, the United States Court of Appeals for Veterans Claims has held that pain alone is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  While the Court has also held that pain which causes a functional limitation can be considered a disability, the June 2011 VA contract examination did not reveal any objective evidence of functional limitation of the left hand.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). To the extent the Veteran's reports of functional limitation during flare-ups suggest otherwise, the Board finds his reports less probative than the examiner's objective findings. Indeed, at the October 2014 hearing, the Veteran described the claimed left hand disorder as a symptom of his left shoulder rather than as an independent disability. (As noted above, the Board is referring to the RO the issue of entitlement to service connection for left arm radiculopathy secondary to left shoulder acromioclavicular arthritis.)
 
In light of the above, the Board finds that there is no evidence of a current left hand disability either at the time of the February 2011 claim or during per pendency of the claim. As such, the claim must be denied.  Gilpin, 155 F. 3d at 1353; McClain, 21 Vet. App. at 321.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b).
 
V. Increased Rating
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.
 
While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).
 
In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.
 
Allergic Rhinitis 
 
The Veteran claims entitlement to an initial compensable rating for allergic rhinitis claimed as nasal congestion, which is currently evaluated under Diagnostic Code 6522 for allergic or vasomotor rhinitis. See 38 C.F.R. § 4.97. Under Diagnostic Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side. A maximum rating of 30 percent is warranted when polyps are present. 38 C.F.R. § 4.97, Diagnostic Code 6522.
 
Diagnostic Codes 6510 through 6514 which pertain to various types of sinusitis, rate sinusitis on criteria in a General Rating Formula for Sinusitis (General Formula). Under the General Formula, a noncompensable or zero percent rating is assigned where sinusitis is detected by X-ray only.  A 10 evaluation is assigned where there are 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned where there are 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or by more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

An April 2009 VA treatment record shows the appellant reported a few days of increased sinus congestion.
 
A September 2009 VA treatment record shows that the Veteran complained of sinus pressure and clogged sinuses with pruritus which allegedly prevented him from using his continuous positive airway pressure machine for sleep apnea.  The nurse noted a bulge on the left sinus.  The assessment was perennial allergic rhinitis.
 
An October 2009 VA treatment record shows that the Veteran again complained of nasal congestion and mucous production. 
 
At a March 2010 VA contract examination, the Veteran reported experiencing five non-incapacitating sinus episodes per year involving headaches. He reported symptoms including interference with breathing through the nose, hoarseness of the voice, and crusting but no purulent discharge from the nose. No antibiotic treatment lasting four to six weeks was needed. He denied ever having a bone infection and indicated that he had been treated by fluticasone with minimal response but no side effects.  The Veteran described the overall functional impairment as including difficulty breathing with pain in the face and eyes, and nasal congestion. Physical examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the ala, no nasal polyps, no scars and no disfigurement. The examiner found no rhinitis or sinusitis upon examination.
 
A May 2010 sinus x-ray revealed four views of the paranasal sinuses without evidence of air fluid levels suggesting acute sinusitis.  There was a suggestion of mucosal thickening seen in association with maxillary sinus. The osseous structures were intact and the impression was "questionable bilateral maxillary sinus disease."
 
At the June 2011 VA contract examination, the Veteran reported experiencing four incapacitating sinus episodes per year with headaches lasting about one week each. He reported interference with breathing through the nose, purulent discharge from the nose, hoarseness of the voice and pain but no crusting. While antibiotic treatment was required, it did not last four to six weeks.  A bone infection had not occurred.  The Veteran reported taking Flonase and saline with good response and without side-effects.  Physical examination revealed no nasal obstruction, no deviated septum, no partial loss of the nose or ala, no nasal polyps, no scars and no disfigurement.  There was no rhinitis or sinusitis detected.
 
At the October 2014 hearing, the Veteran reported experiencing clogged sinuses and using nasal spray.
 
In light of the evidence a 10 percent rating is appropriate based on the Veteran's March 2010 report of experiencing five non-incapacitating episodes per year characterized by headaches, pain in the face and eyes and crusting, and his June 2011 report of four incapacitating episodes per year characterized by headaches, pain and purulent discharge. 38 C.F.R. § 4.97. While neither examiner found sinusitis or rhinitis, the Board finds the Veteran's reports of non-incapacitating episodes to be credible because post-service treatment records confirm occasional episodes of sinus or nasal congestion lasting a few days to a week. To the extent the record fails to fully corroborate his claims, the Board finds it reasonable to assume that one would not visit a doctor for every single instance of nasal congestion.
 
Entitlement to an evaluation in excess of 10 percent is not warranted at this time because at both examinations, the Veteran denied needing prolonged antibiotic treatment lasting four to six weeks and he denied experiencing more than six non-incapacitating episodes per year. 38 C.F.R. § 4.97. Further, neither VA contract examiner found any nasal obstruction or nasal polyps. 38 C.F.R. § 4.97, Diagnostic Code 6522.
 
Hypertension
 
The Veteran also claims entitlement to an initial compensable evaluation for hypertension.  Hypertension is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101. A 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.
 
At an August 2010 VA contract examination, the Veteran denied experiencing any overall functional impairment for hypertension but reported that had been using Lisinopril and Hydrochlorothiazide for 10 years with good response and no side effects.  Blood pressure readings on the day of the examination were 116/82, 118/82, and 116/68.
 
VA treatment records dated between August and December 2010 do not show a systolic blood pressure of 160 or more, or a diastolic blood pressure of 100 or more.

At the June 2011 VA contract examination, the Veteran again denied experiencing any overall functional impairment and reported taking Lisinopril and Hydrochlorothiazide with good results. Blood pressure readings on the day of the examination were 155/90, 161/90 and 152/79.
 
A June 2011 VA treatment record shows blood pressure readings of 140/104 and
120/64.
 
A September 2011 VA treatment record indicates that the appellant reported systolic blood pressure readings at home of 120 and diastolic readings between 70 and 80. He added that every few weeks it might rise to about 150/90.
 
Between October 2011 and August 2013 the appellant's systolic blood pressure was clinically recorded as less than160, and his diastolic blood pressure was below 100.

In light of the above, the Board finds no basis upon which to award an initial compensable rating for hypertension.  Although the Veteran uses continuous medication to control his hypertension, the diastolic blood pressure readings have consistently remained below 100, notwithstanding the single June 2011 reading of 140/104. Similarly, despite a single June 2011 reading of 161/90, systolic blood pressure has remained under 160.  Indeed, even the Veteran's reported home readings would not warrant a compensable rating. 38 C.F.R. § 4.104, Diagnostic Code 7101.

Extraschedular Consideration
 
The symptoms of the Veteran's allergic rhinitis claimed as nasal congestion and hypertension are contemplated by the applicable rating criteria. The effects of his disabilities, including nasal congestion with headaches and elevated blood pressure, have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-scheduler rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Consideration of whether the combined effects of the Veteran's service-connected disabilities may warrant an extraschedular rating is deferred pending further development below.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).
 
For the foregoing reasons, the preponderance of the evidence reflects that a rating of 10 percent, but no higher, is warranted for allergic rhinitis.  The preponderance of the evidence is against entitlement to  an initial compensable rating for hypertension.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b).
 
 
ORDER
 
New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.
 
The claims of entitlement to increased ratings for bronchitis and left shoulder acromioclavicular joint arthritis are dismissed.
 
Entitlement to service connection for a claimed left hand disability is denied.
 
Entitlement to an initial 10 percent rating, but no higher, for allergic rhinitis is granted subject to controlling regulations governing the payment of monetary awards.
 
Entitlement to an initial compensable rating for hypertension is denied.
 
 
REMAND
 
Further development of the remaining issues is required. First, a significant number of relevant VA treatment records remain outstanding. At the October 2010 hearing, the Veteran reported that he received treatment through the Durham VA Medical Center from 1994 to 2000.  While a November 2009 memorandum indicated that the CAPRI file contained treatment records from the Durham VA Medical Center from December 1995 to October 2006, the Board's review of the claims file is negative for any such records.  The earliest VA treatment records associated with the claims file are dated from November 2005.  Since a November 1994 formal finding determined that treatment records for the period from January to August 1994 were unavailable for review, the AOJ should obtain all outstanding VA treatment records from August 1994 to November 2005.
 
Additionally, a November 2004 letter from to the Office of Workman's Compensation Program of the Department of Labor indicates that the Veteran applied for benefits from that federal agency in connection with hip and thigh-related injuries, among other disabilities.  No attempt has been made to obtain the complete record associated with the Veteran's claim.  Hence, further development is required.
 
As to PTSD, the Veteran contends that he participated in Operation Urgent Fury, an invasion of Grenada which took place in October 1983.  At the October 2014 hearing, the Veteran alleged that while working as communications specialist he was in close proximity to hostile fire, to include snipers and tracer rounds, and feared for his life.  In a June 2009 statement, he indicated that he served in Grenada with the 65th Military Police Company from November 1983 to January 1984.  The currently available evidence is unclear on this point.  While Army records show that the appellant's unit was given campaign participation credit for the Grenada campaign, see generally, http://www.history.army.mil/html/forcestruc/lineages/branches/mp/0065mpco.htm and while the Veteran's DD-214 for his first period of active duty (August 1981 to August 1984) shows an award of the Armed Force Expeditionary Medal, it also reflects that he had no foreign or sea service.  Further, by November 2, 1983 all military objectives had been secured, and hostilities were declared to be at an end by November 3, 1983.  http://www.dtic.mil/doctrine/doctrine/history/urgfury.pdf Significantly, however, while a July 2010 rating decision denying entitlement to service connection for PTSD indicated that the Veteran's military personnel records had been considered, the claims file shows only military personnel records from his second period of active duty.  Hence, further development is required.
 
Regarding sleep apnea, at a March 2010 VA contract examination, the examiner stated that there were no objective factors of sleep apnea because the medical record did not indicate this diagnosis. In an addendum, she noted that there was no objective evidence of sleep apnea but that a sleep study would help clarify the issue.  The claims file shows that an April 2008 private treatment record indicates that the Veteran had a sleep study performed with a positive result; a January 2009 psychiatry consultation notes that the Veteran had been given a continuous positive airway pressure machine; and a January 2010 VA treatment record lists an impression of obstructive sleep apnea. In light of these inconsistencies, an addendum to the March 2010 VA examination report is in order.  If requested by the examiner, a sleep study should also be performed.
 
As to erectile dysfunction, in an August 2010 opinion, a VA contract examiner opined that the appellant's erectile dysfunction was "at least as likely as not due to medications."  A review of the Veteran's medical records shows that he takes a number of medications, some of which are related to service-connected disabilities and some which are not. An addendum opinion is therefore needed to clarify which medications, if any, contribute to erectile dysfunction.
 
The August 2010 VA contract examiner also concluded that erectile dysfunction was not directly related to service because although the service treatment records showed treatment for gonorrhea, there was no evidence of impotence. The Veteran has stated that he believes that in-service episodes of venereal diseases, to include gonorrhea, may have caused his current erectile dysfunction. While the current opinion addresses whether erectile dysfunction onset during service, it fails to address the Veteran's  contention.
 
As to the right thigh disorder in March 2010, the VA contract examiner stated only that "the thigh injury was minor and unrelated to the hip replacements." In the same examination, however, she stated that the etiology of the appellant's bilateral hip disease was not documented but that a review of the medical records related to the hip issues would result in a more precise diagnosis. In light of the examiner's statement and the fact that a number of treatment records pertaining to the right thigh remain outstanding, an addendum opinion should be obtained after such evidence has been associated with the claims file.
 
The issue of entitlement to individual unemployability benefits based on service connected disorders is deferred pending further development below.
 
Accordingly, the case is REMANDED for the following action:
 
1. The AOJ should associate with the claims file all outstanding treatment records from the Durham VA Medical Center in North Carolina for the period from August 1994 to October 2006.  The AOJ should also contact the Department of Labor Office of Worker's Compensation Programs and all medical records associated with any claim for benefits from that agency should be obtained and associated with the claims file. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
2.  The AOJ should take all appropriate action to obtain copies of the Veteran's military personnel records for his first period of active duty from August 1981 to August 1984.  If any record corroborates the appellant's assertion that he served in Operation Urgent Fury during the invasion of Grenada, the AOJ should conduct all indicated development to assist the Veteran in independently verifying his claimed stressor.  All attempts to obtain the personnel records should be documented.  After conducting any additional development, the AOJ should issue another formal finding as to the existence or non-existence of the claimed stressor.
 
3.  After completing the above development, forward the entire claims file in electronic records to an appropriate VA examiner or examiners for addendum opinions regarding the etiology of any sleep apnea, erectile dysfunction and right thigh disorder. The examiners should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements. The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion. If additional examination is indicated, it should be scheduled in accordance with applicable procedures.
 
The examiners should address the following questions:
 
(a) Is it at least as likely as not that any of the Veteran's prescribed medications cause erectile dysfunction? If so, the examiner should identify each medication and the corresponding disorder it treats.
 
(b) Is it at least as likely as not that any medications prescribed for a service connected disorder aggravate (permanently make worse) erectile dysfunction?  If so, the examiner should identify each medication and the corresponding disorder it treats.  The nature of any aggravation should be described in detail.
 
(c) Is it at least as likely as not that any in-service venereal disease is related to the appellant's current erectile dysfunction?
 
(d) Is it at least as likely as not that any current right thigh disorder is related either period of the appellant's military service?
 
(e) Is it at least as likely as not that sleep apnea is related to either period of the appellant's military service? If the examiner determines that an opinion cannot be rendered without a sleep study, one should be provided.
 
4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
5. After completing any additional development deemed necessary, readjudicate the claims. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


